                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION




NOKIA TECHNOLOGIES OY,

    Plaintiff,

                 v.                                  CIVIL ACTION NO.

LENOVO (SHANGHAI) ELECTRONICS                         5:19-CV-0427-BO
TECHNOLOGY CO. LTD., LENOVO
GROUP, LTD., LENOVO BEIJING, LTD.,
LENOVO PC HK LIMITED, AND
LENOVO (UNITED STATES), INC.,

    Defendants.



                           PLAINTIFF NOKIA TECHNOLOGIES OY’S
                              NOTICE OF FILING UNDER SEAL

        Pursuant to the Protective Order entered in this action on May 18, 2020 and pursuant to

Local Civil Rule 79.2 and Section V.G.1(e) of the Electronic Case Filing Administrative Policies

and Procedures Manual for the U.S. District Court for the Eastern District of North Carolina,

Plaintiff Nokia Technologies OY (“Nokia”), by and through its counsel, hereby gives notice that

it has filed Nokia’s Memorandum in Support of its Motion to Lift Stay for the Limited Purpose

of Requesting and Injunction Against a Second Filed Case Raising the Same Issues Present Here

(“Memorandum”) and supporting exhibits under seal. The Memorandum and exhibits include

statements that relate to or reflect information contained in confidential correspondence between

Nokia and other entities. One or more of these documents have been produced in this matter and

have been designated as “Confidential.”




         Case 5:19-cv-00427-BO Document 121 Filed 02/17/21 Page 1 of 3
Date: February 17, 2021             Respectfully submitted,

                                    /s/ Theodore Stevenson, III
                                    Theodore Stevenson, III
                                    TX State Bar No. 19196650
                                    tstevenson@mckoolsmith.com
                                    Warren Lipschitz
                                    TX State Bar No. 24078867
                                    wlipschitz@mckoolsmith.com
                                    Richard Kamprath
                                    TX State Bar No. 24078767
                                    rkamprath@mckoolsmith.com
                                    Albert M. Suarez IV
                                    asuarez@mckoolsmith.com
                                    TX State Bar No. 24113094
                                    MCKOOL SMITH, PC
                                    300 Crescent Court, Suite 1500
                                    Dallas, TX 75201
                                    Telephone: (214) 978-4000
                                    Telecopier: (214) 978-4044

                                    COUNSEL FOR PLAINTIFF NOKIA
                                    TECHNOLOGIES OY

                                    /s/ Matthew P. McGuire
                                    Matthew P. McGuire
                                    N.C. State Bar. No. 20048
                                    ALSTON & BIRD LLP
                                    555 Fayetteville Street, Suite 600
                                    Raleigh, NC 27601
                                    Telephone: (919) 862-2200
                                    Facsimile: (919) 862-2260
                                    E-mail: matt.mcguire@alston.com

                                    LOCAL CIVIL RULE 83.1(D) COUNSEL
                                    FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                      1

        Case 5:19-cv-00427-BO Document 121 Filed 02/17/21 Page 2 of 3
                                   CERTIFICATE OF SERVICE

        I hereby certify that on February 17, 2021, a true and correct copy of the above and

foregoing Plaintiff Nokia Technologies OY’s Notice of Filing Under Seal was electronically

filed with the Clerk of Court using the CM/ECF system, which will send notification to the

attorneys of record for all parties.


                                           /s/ Matthew P. McGuire
                                           Matthew P. McGuire
                                           N.C. State Bar. No. 20048
                                           ALSTON & BIRD LLP
                                           555 Fayetteville Street, Suite 600
                                           Raleigh, NC 27601
                                           Telephone: (919) 862-2200
                                           Facsimile: (919) 862-2260
                                           E-mail: matt.mcguire@alston.com

                                           LOCAL CIVIL RULE 83.1(D) COUNSEL
                                           FOR PLAINTIFF NOKIA TECHNOLOGIES OY




                                             2

          Case 5:19-cv-00427-BO Document 121 Filed 02/17/21 Page 3 of 3
